1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     JEFFREY KIM
6
7                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case № 2:18-cr-109 MCE
11                        Plaintiff,               STIPULATION AND ORDER
                                                   TO CONTINUE STATUS CONFERENCE
12              v.
13    JEFFREY KIM,                                 DATE: November 1, 2018
                                                   TIME:  10:00 a.m.
14                         Defendant.              JUDGE: Hon. Morrison C. England, Jr.
15
16
               IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Audrey Hemesath, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Chief Assistant Federal Defender Benjamin D.
19
     Galloway, attorneys for defendant Jeffrey Kim, that the status conference scheduled for
20
     November 1, 2018, be continued to January 10, 2019, at 10:00 a.m.
21
               The reasons for this continuance are to allow defense counsel additional time to review
22
     discovery, to continue investigating the facts of the case, and to negotiate a resolution to this
23
     matter.
24
               Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of this order’s date through and including January 10, 2019; pursuant to 18 U.S.C. §3161
26
     (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
27
     upon continuity of counsel and defense preparation.
28
      Stipulation and Order                          -1-
      to Continue Status Conference
1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3    DATED: October 29, 2018                       Respectfully submitted,
4
                                                   HEATHER E. WILLIAMS
5
                                                   Federal Defender
6
                                                   /s/ Benjamin D. Galloway
7                                                  BENJAMIN D. GALLOWAY
                                                   Chief Assistant Federal Defender
8                                                  Attorney for JEFFREY KIM
9    DATED: October 29, 2018                       MCGREGOR W. SCOTT
                                                   United States Attorney
10
11                                                 /s/ Audrey Hemesath
                                                   AUDREY HEMESATH
12                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -2-
      to Continue Status Conference
1                                                ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court further finds the ends of justice are served by granting the requested continuance and
7    outweigh the best interests of the public and defendant in a speedy trial.
8           Time from the date the parties stipulated, up to and including January 10, 2019, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the November
12   1, 2018 status conference shall be continued until January 10, 2019 at 10:00 a.m.
13          IT IS SO ORDERED.
14   Dated: October 31, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
